Title: From Thomas Jefferson to James Madison Broom, 22 January 1806
From: Jefferson, Thomas
To: Broom, James Madison


                        
                            
                        
                        Th: Jefferson requests the favour of Mr. Broom to dine with him on Saturday the 25th at half after three,
                            or at whatever later hour the house may rise. 
                  
                  Jan. 22. 1806.
                  
                  The favour of an answer is asked.
                    